Citation Nr: 1512160	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for impotence.


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968 and January 1995 to July 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for impotence, assigning a noncompensable rating effective September 25, 2009, and prostate cancer, assigning a 100 percent disability rating effective September 25, 2009, and a 10 percent disability rating effective February 1, 2010.  The Veteran timely filed a notice of disagreement, was issued a statement of the case, and filed a substantive appeal.  In May 2013, the RO retroactively increased the Veteran's prostate cancer rating to 100 percent, effective September 25, 2009.  This fully resolved the Veteran's appellate issue and thus will not be discussed further.  


FINDING OF FACT

The Veteran has no deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable rating for impotence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.350, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for impotence represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a November 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and private medical records have been obtained.  Also, the VA examinations of the Veteran's impotence in June 2010 and July 2012 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his impotence should carry monetary compensation. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's impotence is rated under Diagnostic Code (DC) 7522, and is thus rated by analogy under the criteria for deformity of the penis.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to DC 7522 indicates that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 should be reviewed.  38 C.F.R. § 4.115b, DC 7522.  In this regard, since September 24, 2009, the Veteran has received SMC based on loss of use of a creative organ pursuant to 38 C.F.R. § 3.350(a).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, as reflected in his August 2010 notice of disagreement, the Veteran asserts that, as a result of three surgeries, his organ is destroyed to the point where functional capability is little to none.  Since he has had this condition since 2002, when he was diagnosed with erectile dysfunction following his initial diagnosis of prostate cancer, he asserts the condition has worsened over the years.  He elaborated in his March 2013 substantive appeal that his condition cannot be corrected with medication.  However, the Veteran does not allege in any statements that he suffered from a penile deformity.

The Board finds that a compensable rating for the Veteran's impotence is not warranted.  While the record reflects erectile dysfunction, the weight of the evidence reflects no deformity of the penis.

June 2010 VA examination revealed tests were normal bilaterally.  The examiner noted the Veteran had erectile dysfunction since 2002 and also diagnosed at time of prostate cancer.  It has now progressed to impotence.  On July 2012 VA examination, there were noted to be no abnormalities of the penis or testicles on objective examination.  Private treatment notes of record do not suggest that the Veteran suffered from any penile deformity. 

After a thorough review of the entirety of the evidence of record, the Board finds that a compensable disability rating for the Veteran's service-connected impotence is not warranted.  In this regard, the Board notes that while the Veteran has clearly been diagnosed with impotence and erectile dysfunction, he has not had a penile deformity at any time pertinent to the current appeal.  As the objective medical evidence, which is the most probative evidence in this case as to whether the Veteran has any actual deformity of the penis, reveals that he does not have any, a compensable rating under DC 7522 is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his impotence is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  Also, as noted above, the Board receives SMC for loss of a creative organ for his impotence under the appropriate provisions, and has no penile deformity.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly, a compensable rating for impotence is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 


ORDER


A compensable rating for impotence is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


